                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    LOUISE B. THOMPSON,                                 CASE NO. C18-0822
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    HAL NEDERLAND, N.V., a Curacao
      corporation, et al.,
13
                             Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            The parties have filed a stipulation and proposed order of dismissal (Dkt. No. 26).
18
     Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-executing, and
19
     this action is DISMISSED with prejudice and without an award of costs or attorney fees to either
20
     parties. The Clerk is directed to CLOSE this case.
21
            DATED this 15th day of May 2019.
22
                                                            William M. McCool
23
                                                            Clerk of Court
24
                                                            s/Tomas Hernandez
25                                                          Deputy Clerk

26


     MINUTE ORDER
     C18-0822
     PAGE - 1
